The only question raised by the demurrer is whether the defendant's land has been properly condemned and taken by the State for the purposes indicated in the Special Act which is recited in the complaint. The defendant claims that it has not been, and that, consequently, upon the authority of New York,N.H.  H.R. Co. v. Long, 69 Conn. 424, 437,37 A. 1070, the court had no jurisdiction to appoint a committee to assess damages to the defendant, as asked for in the prayer for relief.
The complaint alleges that this land was taken pursuant to the Act on September 10th, 1909. It was then bounded upon two sides, and upon a portion of the third side, by land owned by the State. The answer shows, and the demurrer must be taken to admit, that on July 30th, 1907, when the Act referred to went into effect, this land was separated from the original building site by a lot of land then owned by and subsequently purchased from the defendant by the State. The claim is that the only land which the commissioners were authorized by the Act to purchase or take for the State was land adjoining land then owned by the State; that "adjoining" means touching or contiguous, as distinguished from lying near or adjacent, and that as the lot of land now in question did not actually touch or adjoin the land then owned by the State and referred to in the Act, the commissioners had no power originally under the Act to purchase it or take it by condemnation proceedings; and that if they had such power originally, they had exhausted their power by electing, in September, 1907, to take the intervening land without taking that now in question, so that when they attempted to take the present parcel they had no power to do so.
It is doubtless true that "the word `adjoining,' when used in its etymological sense, means touching or contiguous, *Page 141 
as distinguished from lying near or adjacent." But if we were to adopt the defendant's construction of the Act, how much of his land could have been taken? Very little of it was in contact with the original building site. He concedes, however, that all the land in the lot next to the site is to be considered as adjoining it. But if all the land included in this lot was adjoining land, why was not all the land included in his three lots between the site and Oak Street adjoining land? The Act speaks of lands, not of lots, adjoining the building site.
But this inquiry need not be further pursued, for the Act makes it clear that the legislature did not intend to limit the commissioners' powers to taking lots immediately adjoining the original site. They are "authorized to purchase such additional lands" as they "may deem necessary adjoining or adjacent to those already purchased as a site for said building." "Adjacent" means lying near, neighboring. The Act then proceeds, "located on the south side of Capitol Avenue between Washington and Oak streets, on the west side of Washington Street between Capitol Avenue and Russ Street, and on the east side of Oak Street between Capitol Avenue and Russ Street and adjoining lands now owned by the state." All lands located within the block in which the building site was situated, which is bounded by the four streets named, are thus indicated as the adjoining lands from which additions to the site could be made. The legislature having indicated what it intended by adjoining lands, it would be unimportant, if true, that some of the words employed are not used in their strict etymological sense.
The Act manifestly contemplated that it might be necessary to acquire various parcels of land, situated within the boundaries mentioned, from their various owners. Such purchases could not be made as a single *Page 142 
transaction. Some would necessarily have to precede others. To hold that the purchase or taking of the first parcel exhausted the power of the commissioners so that they could take no others, would defeat the purpose of the Act. Clearly a single act of taking was neither prescribed nor contemplated, but it was intended that the commissioners should from time to time acquire such lands as they should deem necessary, limited by the amount of funds available from the appropriation after the construction of the building was provided for. No element of election entered into their powers. They are not called upon to choose between any two parcels of land, but may continue to take such different parcels until all that they may deem necessary have been acquired, or the appropriation shall be exhausted. Such a power is a continuing one, and is not exhausted by a single exercise of it. The commissioners had the power to take the land in question originally, and had not exhausted their powers by the taking of other lands prior to the taking of this. The demurrer was properly sustained, and there was no error in the judgment complained of.
   There is no error.
In this opinion the other judges concurred.